Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed November 11, 2021 is acknowledged.  Claims 12 and 23 are amended and claim 28 is newly added.  Claims 12-28 are pending and further considered on the merits.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on December 1, 2021.

The application has been amended as follows: 

:
	The filter comprises an ion exchange material (IEX),
	The IEX material is loaded with a first cationic ion species deriving from a tracer salt,
	The IEX material has a lower affinity to the first cationic ion species than to the hardness, 
	The IEX material is loaded with a second cationic ion species deriving from a regenerant salt, 
	The IEX material has a lower affinity to the second cationic ion species than to the first cationic ion species, and
	2%-8% of a capacity of the IEX material is loaded with the first cationic ion species and 92% to 98% of the capacity of the IEX material is loaded with the second cationic ion species.

	28.  Cancelled.

Allowable Subject Matter
Claims 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest recited prior art does not anticipate or render obvious the novel subject matter of applicant’s invention, namely the novel blend of cationic ion species loaded onto an ion exchange material in the recited ratios and having the recited affinity relationship.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779